Citation Nr: 1003067	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) with herniated nucleus 
pulposus, lumbosacral spine.

2.  Entitlement to an initial compensable evaluation for 
neuropathy of the left lower extremity from April 4, 2006.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1957 (Navy), and from November 1957 to August 1975 
(Air Force).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO).  In that decision, the RO denied 
entitlement to a rating in excess of 20 percent for DDD with 
herniated nucleus pulposus, lumbosacral spine.  The RO also 
granted service connection for neuropathy of the left lower 
extremity secondary to the lumbosacral spine DDD and assigned 
a noncompensable rating.

Lay statements, including those of the Veteran, indicate that 
his lumbar spine disability, along with his hearing loss 
disability, caused him to retire from his job that required 
lifting and telephone interaction.  Where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2001) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001). In this case the Veteran has 
satisfied each of these requirements.  His inferred claim for 
a TDIU is referred to the RO for initial adjudication.

In addition, as discussed below, the May 2006 VA-authorized 
examination report contains evidence of erectile dysfunction 
secondary to intervertebral disc syndrome at some point 
during the appeal period.  Therefore, the issue of whether 
this is evidence of a chronic neurologic manifestation 
warranting a separate rating under Note 2 of the general 
rating formula is referred to the RO for appropriate action.

The issue of entitlement to an initial compensable evaluation 
for neuropathy of the left lower extremity is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

Lumbosacral spine DDD with herniated nucleus pulposus was not 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or by favorable ankylosis of 
the entire thoracolumbar spine.

CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for DDD with herniated nucleus pulposus, 
lumbosacral spine were not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

In April 2006 and August 2009 letters, the RO notified the 
Veteran of the evidence needed to substantiate his increased 
rating claim.  These letters also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the April 2006 and August 2009 letters complied with this 
requirement.

The Veteran has substantiated his status as a Veteran, and 
was provided information regarding disability ratings and 
effective dates in the April 2006 and August 2009 letters.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in an November 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all identified post-service VA and private 
treatment records, as well as those of an Army Medical 
Center.  In addition, a computer-generated Social Security 
Administration (SSA) inquiry indicates that the Veteran is 
receiving payment from SSA.  However, there is no entry under 
the "disability onset" date and the date of initial 
entitlement is March 1994, shortly after the Veteran reached 
the age of sixty-two.  VA was therefore not required to 
request any records from SSA, as there was no indication that 
SSA possessed any records relevant to the current claim.  See 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  In 
addition, the Veteran was afforded May 2006 and September 
2009 VA-authorized examinations as to the severity of his 
lumbosacral spine disability.
 
The Veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  There is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Indeed, neither the 
Veteran nor his representative has suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.

The Board has reviewed the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Background

At a May 2006 VA examination, the Veteran reported a 30 year 
history of  DDD, lumbar spine.  He reported stiffness, sharp 
aching pain, and spasms.  The pain was 8 on a scale of 10 
elicited by physical activity and relieved with rest and 
hydrocodone.  The pain was worse when standing or sitting for 
long periods.  He had fair relief with hydrocodone with no 
appreciable side effects.  He reported no incapacities other 
than he had to use a cane to walk.  He could not walk more 
than 2 blocks.  

Examination revealed abnormal posture as the Veteran leaned 
to the left.  His gait was antalgic.  His head position was 
normal with symmetry, as was his spine with a normal 
curvature.  The thoracolumbar spine revealed no evidence of 
radiating pain on movement.  The spine was tender to 
palpations without muscle spasms.  There was no ankylosis of 
the thoracolumbar spine.  Straight leg raises were negative 
bilaterally.  Range of motion was forward flexion to 65 
degrees with pain at 65 degrees; backward extension to 20 
degrees with pain at 20 degrees; lateral flexion 10 degrees 
right with pain at 10 degrees, and 30 degrees left with pain 
at 30 degrees; lateral rotation was 20 degrees to the right 
with pain at 20 degrees and 30 degrees to the left with pain 
at 20 degrees.  There was limitation of function with 
repeated use as a result of pain.  There was no additional 
limitation of function as a result of fatigue, weakness, lack 
of endurance or incoordination.  

A neurological examination revealed signs of intervertebral 
disc syndrome (IVDS), L-5 sensory deficit in the left dorsal 
and lateral foot.  The examiner opined that it was most 
likely peripheral nerve, superficial peroneal nerve.  The 
examiner further noted the IVDS caused erectile dysfunction.  
It did not cause bowel or bladder dysfunction.  The diagnosis 
was DDD with herniated nucleus pulposus which progressed to 
DDD lumbosacral spine with left sensory deficit L-5 
neuropathy.

At a September 2009 VA fee based examination, the Veteran 
reported a history of DDD, lumbar spine as a result of a 1952 
injury.  He reported intermittent pain for many years 
particularly when flexing to put on shoes, rotating his back 
to the left, or making rapid back or trunk movements.  The 
pain was on the left side of his lumbar spine since 1952 
which was constant, localized and moderate.  He also had 
numbness in his big left toe for 30 years.  He could lift 10 
pounds off of the counter but had pain reaching to pick 
something up from the floor.  He took non-aspirin for the 
pain.  He reported stiffness, and spasms, decreased motion, 
and numbness.  He reported no fatigue, parasthesias, 
weakness, bowel problems, erectile dysfunction, or bladder 
problems.  The pain was exacerbated with physical activities, 
and relieved by rest.  He was able to function with 
medication.  Functional impairment was noted to be an 
inability to lift more than 10 pounds, getting in and out of 
a car, and rapid back or trunk movements.  He was not 
currently being treated for his back, and had never been 
hospitalized or had back surgery.  

Examination revealed the Veteran's posture and gait were 
normal.  He walked steady with a cane due to cardiac edema.  
He did not require braces, crutches, corrective shoes, a 
wheelchair, prosthesis or a walker.  The thoracolumbar spine 
revealed no evidence of radiating pain on movement.  There 
were no muscle spasms. The thoracolumbar spine contour was 
preserved although there was tenderness to palpations at the 
L-4 midline and more severe to the left paralumbar and S-1 
areas.  There was no guarding of movement, or weakness.  The 
musculature and muscle tone were normal.  There was no 
atrophy or ankylosis of the thoracolumbar spine.   Straight 
leg raises were negative bilaterally.   

Range of motion was forward flexion to 50 degrees with pain 
at 50 degrees; backward extension to 20 degrees with pain at 
20 degrees; lateral flexion 20 degrees right with pain at 20 
degrees, and 10 degrees left with pain at 10 degrees; lateral 
rotation was 20 degrees to the right and left with pain at 20 
degrees.  There was limitation of function with repeated use 
as a result of pain.  There was no additional limitation of 
function as a result of fatigue, weakness, lack of endurance 
or incoordination.   His head position was normal with 
symmetry, as was his spine with a normal curvature.  

A neurological examination revealed no sensory deficits from 
L-1 to L-5, or S-1.   There was no lumbosacral weakness; or 
lower extremities signs of pathological reflexes; and, 
cutaneous reflexes were normal.  There were no signs of 
lumbar IVDS with chronic and permanent nerve root 
involvement.  There were no non-organic physical signs

The diagnosis was DDD with herniated nucleus pulposus which 
progressed to DDD lumbosacral spine with left sensory deficit 
L-5 neuropathy with no objective evidence of disc disease at 
this evaluation.   The examiner further opined that there was 
no effect on the Veteran' usual occupation as he was retired.  
The effects on his activities of daily living were limited to 
lifting more than 10 pounds, getting in and out of car, and 
rapid back or trunk movements.  

Legal Criteria and Analysis

The Veteran and his representative contend that DDD lumbar 
spine was manifested by symptomatology that warrants the 
assignment of an increased rating.  It was requested that the 
Veteran be afforded the benefit of the doubt.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).   (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).   (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.   (f) Pain on movement, swelling, deformity or 
atrophy of disuse.   Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The Veteran's lumbosacral spine DDD with herniated nucleus 
pulposus is rated under Diagnostic Code 5242 for degenerative 
arthritis of the spine.  On the May 2006 VA-authorized 
examination, signs of IVDS were noted by the examiner.  Thus, 
the Board will also consider Diagnostic Code 5243 in 
evaluating the lumbar spine disorder.

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar forward flexion greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 40 percent rating 
is warranted when forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less, or for favorable ankylosis 
of the entire thoracolumbar spine.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent rating. 
38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 
(1992). 

IVDS is to be evaluated either on the total duration of 
incapacitating episodes over the prior 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of any 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  A 20 percent evaluation is 
warranted for IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the prior 12 months. A 40 percent evaluation is 
warranted for IVDS with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the prior 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

Note (1) to Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Neither the May 2006 and September 2009 VA examination 
reports nor any of the medical evidence of record reveals 
evidence of forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Indeed, the May 2006 and September 2009 
VA examinations revealed forward flexion of the thoracolumbar 
spine of 65 and 50 degrees respectively.  The Veteran has not 
contended that the range of motion of his thoracolumbar spine 
is less than indicated on the VA-authorized examinations. 

The May 2006 VA-authorized examiner noted that the joint 
function of the spine was additionally limited by pain, and 
it was not additionally limited by fatigue, weakness, lack of 
endurance, and incoordination.  The range of motion figures 
indicated that the degree of motion of forward flexion was 
not affected by the pain, as it began at 65 degrees which was 
the full range of motion.  The motion that was affected by 
pain was left lateral flexion, which was to 30 degrees with 
pain at 20 degrees.  The September 2009 VA-authorized 
examiner noted that joint function was limited by pain, and 
not additionally limited by fatigue, weakness, lack of 
endurance, and incoordination.  The range of motion figures 
indicated that the degree of motion of neither forward 
flexion nor any other plane was affected by pain, as pain 
began at the end of motion in each plane.  Thus, even 
considering that pain limited joint function, the evidence 
does not reflect that the pain is so disabling to result in 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or to result in ankylosis, the requirements 
for the next higher, 40 percent rating under the general 
rating formula.  Hence, entitlement to a higher 40 percent 
rating for the Veteran's lumbar spine DDD is not warranted 
under Code 5242, even when considering DeLuca factors.  

Further, the Veteran does not qualify for a higher rating 
under the formula for rating an intervertebral disc syndrome 
based on incapacitating episodes.  The Veteran indicated to 
the May 2006 VA-authorized examiner that "his condition does 
not cause incapacitation," and the September 2009 VA-
authorized examination report does not indicate otherwise.  
In fact, the September 2009 examiner indicated that the 
Veteran did not exhibit any signs or symptoms due to IVDS.  
Therefore, the Veteran does not qualify for a higher rating 
for DDD of the lumbar spine under Diagnostic Code 5243.

As to neurologic manifestations, there were left lower 
extremity neurologic manifestations for which the Veteran has 
been granted service connection as discussed below.  The May 
2006 VA-authorized examiner noted that the IVDS causes 
erectile dysfunction but not bowel or bladder dysfunction.  
During the September 2009 VA-authorized examination, the 
Veteran reported that he did not experience erectile 
dysfunction, or bowel or bladder problems.

As there is some evidence of erectile dysfunction due to IVDS 
during the appeal period, the issue of whether this is a 
chronic neurologic manifestation warranting a separate rating 
under Note 2 of the general rating formula is referred to the 
RO for appropriate action.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
Veteran's lumbosacral spine disability are fully contemplated 
by the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  The Board notes that the 
Veteran and lay witnesses indicated in statements that his 
lumbosacral spine and hearing loss disabilities caused him to 
retire from his job which required lifting and telephone 
interaction.  See, e.g., April 2006 statements of the Veteran 
and co-workers "R.S." and "P.J."  Neither this nor any 
other evidence indicates that the Veteran's service-connected 
lumbosacral spine disability, by itself, caused marked 
interference with employment, i.e., beyond the interference 
with employment contemplated by the assigned 20 percent 
rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  In addition, the Veteran indicated to the 
September 2009 VA-authorized examiner that he had never had 
surgery or been hospitalized for his lumbar spine disability, 
and there is no indication that the Veteran's symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation for any of the service-
connected disabilities addressed herein is not warranted.  38 
C.F.R. § 3.321(b)(1).

In sum, the manifestations of the Veteran's lumbar disorder 
do not meet or more nearly approximate the criteria for an 
increased rating under any of the applicable diagnostic 
codes.  Accordingly, the Veteran's lumbosacral spine DDD with 
herniated nucleus pulposus is appropriately rated 20 percent 
disabling.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




ORDER

A rating in excess of 20 percent for degenerative disc 
disease (DDD) with herniated nucleus pulposus, lumbosacral 
spine is denied.

REMAND

By rating action in September 2006, entitlement to a rating 
in excess of 20 percent for DDD, lumbosacral spine was 
denied; and, service connection for neuropathy of the left 
lower extremity secondary to DDD, lumbosacral spine was 
granted and a noncompensable evaluation was assigned.  

In the Veteran's October 2006 communication to the RO in 
response to its September 2006 rating decision which had 
denied an increased rating for lumbar spine DDD and granted 
service connection for left lower extremity neuropathy, the 
subject line read, "Service-connected Back Problems."  The 
language of the letter was somewhat ambiguous, noting the 
lack of an increase in his disability rating since 1975, the 
current 20 percent rating, and the fact that his physical 
capabilities were worse than in 1975.  Giving this document a 
liberal reading, see EF v. Derwinski, 1 Vet. App. 324, 326 
(1991), the Veteran's use of the plural in referring to his 
back warrants the conclusion that this document was a timely 
notice of disagreement with the RO's assignment of a 
noncompensable rating for left lower extremity neuropathy as 
well as with the RO's denial of an increased rating for the 
Veteran's lumbosacral spine DDD. 

While the RO included the issue of neuropathy of lower 
extremity in its August 2009 VCAA letter, it did not issue a 
statement of the case (SOC) regarding entitlement to an 
initial compensable evaluation for neuropathy of the left 
lower extremity from April 4, 2006.

The Court has held that, when a notice of disagreement has 
been filed, the RO must issue an SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995) (noting that the filing of a 
notice of disagreement initiates the appeal process and 
requires VA to issue a statement of the case).  

Accordingly, the claim for an initial compensable evaluation 
for neuropathy of the left lower extremity is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should develop the Veteran's claim 
relating to entitlement to an initial 
compensable evaluation for neuropathy of 
the left lower extremity, and should then 
issue an appropriate SOC on that issue.  
The Veteran should be notified that if he 
wants to appeal, he has to submit a 
substantive appeal within 60 days of the 
SOC.  If and only if, the appellant 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should that claim be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


